In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 15-3022

UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                v.


CAMERON PATTERSON,
                                             Defendant-Appellant.

          Appeal from the United States District Court for the
           Northern District of Indiana, Fort Wayne Division.
    No. 1:13-cr-00065-TLS-SLC-2 — Theresa L. Springmann, Judge.


      ARGUED APRIL 19, 2016 — DECIDED JUNE 14, 2016


   Before BAUER, POSNER, and FLAUM, Circuit Judges.
    BAUER, Circuit Judge. Miranda warnings have taken a
foothold in American culture largely via crime drama televi-
sion and film. Defendant-appellant, Cameron E. Patterson,
argues Federal Bureau of Investigation agents violated his Fifth
Amendment right against self-incrimination when they failed
to give him Miranda warnings prior to interviewing him. The
sole issue is whether Patterson was “in custody” when he
made his incriminating statements, thereby implicating the
2                                                   No. 15-3022

Fifth Amendment and necessitating Miranda warnings. We find
Patterson was not in custody for purposes of Miranda, and
therefore affirm the district court’s order denying the motion
to suppress his statements.
                     I. BACKGROUND
     On May 29, 2013, the PNC Bank in Ossian, Indiana, fell
victim to an armed robbery. FBI Special Agent Stewart was
assigned to investigate the robbery and determined Patterson
to be a suspect. Stewart provided FBI task force officers with a
list of addresses for Patterson. On July 23, 2013, FBI Task Force
Officer Strayer checked some of the addresses and found
Patterson at one: 4761 Holton Avenue. Strayer also saw a white
Dodge Magnum that, according to information developed
through the investigation, may have been purchased with
the robbery proceeds, and saw Patterson enter and exit the
residence twice and walk north along the street. Strayer called
Stewart and told him of what he had seen.
   The agents came up with a plan to approach Patterson.
Stewart drove to the residence in a green, unmarked Ford
Taurus; Strayer was in a dark colored, unmarked van. They
found Patterson standing in a driveway between 3409 and 3417
Holton. Stewart parked his Taurus on one side and Strayer
parked his van on the other side of 3409 Holton.
    Both Strayer and Stewart were wearing casual street
clothes; neither officer was in a uniform, but they were both
armed. Each agent had a handgun holstered on his waist
underneath his untucked shirt. Strayer got out of his van,
announced himself as FBI, and asked Patterson two or three
times to show his hands. As he was approaching Patterson,
No. 15-3022                                                    3

Strayer had his hand on his gun which remained in its holster.
Stewart got out of his car, walked over to Patterson and
Strayer, and showed Patterson his FBI credentials. Stewart
explained to Patterson that his name came up in an investiga-
tion. When Patterson inquired about the investigation, Stewart
said he did not want to discuss the details in the driveway. He
then asked Patterson if he would be willing to go to Stewart’s
office to discuss the issue and “clear his name.” Patterson said
he was willing to talk with the agents.
    The agents and Patterson walked from the driveway to the
passenger side of Stewart’s car. Stewart asked Patterson if he
had any weapons on him. Stewart then said, “Hey, just for
officer safety reasons, let me just do a quick check.” At that
point, Patterson placed his hands spread out on top of Stew-
art’s car and spread his legs, assuming a search-type stance.
Stewart told Patterson not to do that because he did not want
to “make a big scene out here.” Stewart wanted to keep the
interaction “low key,” without attracting a lot of attention from
passersby. Stewart told Patterson to get out of his search stance
and asked him to raise his shirt so he could see his waistband.
Patterson raised his shirt, showing the agents his waistband.
Stewart performed a quick pat down of Patterson’s outer
pockets. Patterson lowered his shirt.
    Stewart opened the front passenger door for Patterson.
Stewart asked, “I just want to make sure you’re voluntarily
coming with us, correct?” Patterson responded in the affirma-
tive. Patterson got into the front passenger seat of the car.
Stewart got in the driver’s seat. All of these events occurred in
approximately three or four minutes.
4                                                    No. 15-3022

    Strayer drove his van to nearby Irwin Elementary because
he did not want to leave his van parked on Holton. Strayer
parked his van at the school and got into the backseat of
Stewart’s car, directly behind Patterson. On the way to the FBI
office, located on the tenth floor of the First Source Bank
Building at 200 East Main Street, the three engaged in small
talk. Strayer drove his car into the public garage of the building
and parked in a reserved spot. The three men took the public
elevator up to the tenth floor. After exiting the elevator, the
men walked down a hallway, past a law office that shares the
floor with the FBI and to the front door of the FBI office. This
front door was locked from the outside, but unlocked from the
inside. It had a typical push bar to exit. To open the door, one
of the agents swiped a keycard and punched a code into a
keypad.
    Immediately inside and to the left of the front entrance was
a conference room. Like the front door, the conference room
door was locked from the outside and unlocked from the
inside. To enter the room, one of the agents swiped a keycard.
The conference room door had a regular handle to exit. Inside
the conference room was a rectangular table with chairs
around it and miscellaneous office equipment stored along the
walls. Patterson sat in a chair closest to the door with the door
located at his “two o’clock” position. Stewart sat across from
Patterson, on the side of the table away from the door, and
Strayer sat near Stewart at a corner of the table. Stewart took
notes. There was nothing between Patterson and the confer-
ence room door.
No. 15-3022                                                   5

    Although Stewart portrayed the interview as an opportu-
nity for Patterson to “clear his name,” Stewart intended to ask
Patterson questions designed to illicit incriminating responses.
    When asked about the bank robbery, Patterson denied any
involvement and provided an alibi. Stewart accused Patterson
of having been involved in the robbery. Stewart assured
Patterson he could speak freely, as he was not going to be
arrested that day. At the suppression hearing, Stewart could
not recall the exact words he used, but he told Patterson
something to the effect of: “[u]nless you tell me you murdered
someone or something, that rose to that level of a crime, you’re
not going to be under arrest today.” Patterson then confessed
his and his cohorts’ involvement in the robbery.
    At the end of the interview, which lasted about two hours,
Patterson asked about when they thought he would be
arrested, as he had a family and wanted to get his affairs in
order. Stewart told Patterson that an arrest warrant would
likely be secured in a week or two. Patterson provided his
phone number to Stewart and agreed to turn himself in.
Stewart advised Patterson he would have time before he had
to turn himself in, but that the time was limited. The agents
offered to give Patterson a ride back, which Patterson accepted.
The agents dropped Patterson off at his requested location.
   At the time of Patterson’s interview, the conference room
was not equipped with recording equipment. The FBI’s default
policy was to not record interviews. If an agent wanted to
record an interview, he or she had to obtain special permission
to record in advance of the interview. In Patterson’s case,
Stewart did not seek advance approval to record the interview
6                                                  No. 15-3022

because he did not know in advance that the interview was
going to occur. The plan for the day was to check the addresses
and conduct some surveillance. Stewart did not know if they
would even see Patterson, let alone whether Patterson would
agree to speak with them. Stewart knew he did not have
probable cause to arrest Patterson at that point, and that if
Patterson did not agree to speak with the agents, Stewart
would have walked away and no information would be
obtained.
   Patterson moved to suppress the incriminating statements
that he contends were made in violation of Miranda. It is
undisputed that no Miranda warnings were given prior to
Patterson’s interview. The district court denied Patterson’s
motion, finding he was not in custody for purposes of Miranda.
Patterson pleaded guilty to violations of 18 U.S.C. § 2113(a)
and (d), armed bank robbery and assault with a dangerous
weapon, and a violation of 18 U.S.C. § 2, aiding and abetting of
same, but preserved his right to appeal the district court’s
denial of his motion to suppress.
                      II. DISCUSSION
    In the seminal case of Miranda, the United States Supreme
Court held that “the prosecution may not use statements,
whether exculpatory or inculpatory, stemming from custodial
interrogation of the defendant unless it demonstrates the use
of procedural safeguards effective to secure the privilege
against self-incrimination.” Miranda v. Arizona, 384 U.S. 436,
444 (1966). The Supreme Court also delineated those “proce-
dural safeguards,” which have come to be commonly known
as Miranda warnings. Id. These warnings are not required in
No. 15-3022                                                     7

every instance of questioning by law enforcement. Oregon v.
Mathiason, 429 U.S. 492, 495 (1977) (warnings not required
“simply because the questioning takes place in the [police]
station house, or because the questioned person is one whom
the police suspect”). To implicate Miranda, the suspect must be
in custody, and the suspect must be subjected to interrogation.
Miranda, 384 U.S. at 444, 445, 457; Berkemer v. McCarty, 468 U.S.
420, 437–38, 440 (1984).
    In this case, it is undisputed that Patterson was subjected to
interrogation; Stewart testified that he intended and did in fact
ask Patterson questions designed to illicit an incriminating
response. United States v. Ambrose, 668 F.3d 943, 956 (7th Cir.
2012) (citations omitted). Therefore, our inquiry is limited to
whether Patterson was “in custody” at the time of the inter-
view at the FBI office. We review the district court’s determina-
tion that Patterson was not in custody de novo and the district
court’s factual findings for clear error. Id. at 955 (citation
omitted). In this case, Patterson does not dispute and we find
no clear error with any of the district court’s factual findings.
Thus, we apply the law to the facts as determined by the
district court.
    “A person is ‘in custody’ for Miranda purposes if there was
a formal arrest or a restraint on his or her freedom of move-
ment of the degree associated with a formal arrest.” Id. at 954
(citations omitted). To determine whether Patterson was in
custody, we use the objective test of whether a reasonable
person under the same circumstances as Patterson would have
felt free to leave. Yarborough v. Alvarado, 541 U.S. 652, 662–63
(2004); Ambrose, 668 F.3d at 954–55 (citations omitted); United
8                                                     No. 15-3022

States v. Barker, 467 F.3d 625, 628 (7th Cir. 2006) (citation
omitted). For Patterson to establish he was in custody at the
time of his incriminating statements, he “must show that he …
was formally arrested, or that he … was subjected to restraints
of freedom such that the conditions of a formal arrest were
closely approximated or actually attained.” United States v.
Lennick, 917 F.2d 974, 977 (7th Cir. 1990) (citations omitted). See
also, J.D.B. v. North Carolina, 564 U.S. 261, 270 (2011); Ambrose,
668 F.3d at 955. Because Patterson was not formally arrested,
this case falls into the latter “restraints of freedom” analysis:
whether a reasonable person in Patterson’s position would
have believed he or she was free to leave.
    In determining whether a reasonable person in the sus-
pect’s shoes would have felt free to leave, we consider “all of
the circumstances surrounding the interrogation.” Howes v.
Fields, – U.S. –, 132 S. Ct. 1181, 1189 (2012) (citation omitted,
internal quotation marks omitted). Factors relevant to the
totality of the circumstances analysis include: (1) the location
of the interrogation; (2) the duration of the interrogation;
(3) any statements made by the suspect during the interroga-
tion; (4) any use of physical restraints during the interrogation;
and (5) whether the suspect was released at the end of the
interrogation. Howes, 132 S. Ct. at 1189 (cataloging cases;
citations omitted). We have provided a non-exhaustive list of
example factors, which includes: “whether the encounter
occurred in a public place; whether the suspect consented to
speak with the officers; whether the officers informed the
individual that he was not under arrest and was free to leave;
whether the individual was moved to another area; whether
there was a threatening presence of several officers and a
No. 15-3022                                                       9

display of weapons or physical force; and whether the officers’
tone of voice was such that their requests were likely to be
obeyed.” United States v. Littledale, 652 F.3d 698, 701 (7th Cir.
2011), citing United States v. Snodgrass, 635 F.3d 324, 327 (7th
Cir. 2011). See also, United States v. Wyatt, 179 F.3d 532, 535 (7th
Cir. 1999), citing United States v. Yusuff, 96 F.3d 982, 985–86 (7th
Cir. 1996).
    Patterson was not in custody based on a totality of the
circumstances, as his freedom of movement was not curtailed
similar to that of a formal arrest. One major factor that is
weighed in ascertaining whether or not the subject is in
custody is the location of the interrogation. This includes
whether the interrogation occurred in a public place and
whether he was moved from one location to another. The
initial contact between the agents and Patterson occurred in a
public setting: a driveway on a public street. The agents drove
Patterson to the FBI office; Patterson was moved from one
location (the driveway) to another location (the FBI office
conference room). Agent Stewart parked his car in a public
parking garage, and the three men walked into the office
building, which was open to the public. They took the elevator
to the tenth floor and walked to the FBI office, which is a
private space. The interrogation occurred in a conference room
and lasted approximately two hours. The fact that the interro-
gation took place in the FBI office conference room does not by
itself establish custody. See Mathiason, 429 U.S. at 493–94, 495
(no custody found for purposes of Miranda where suspect went
to state police patrol office voluntarily, interrogation con-
ducted in an office, and suspect released at conclusion of
interrogation).
10                                                  No. 15-3022

    Patterson went to the FBI office voluntarily. Before they got
into Stewart’s car, Stewart double-checked by asking Patterson:
“I just want to make sure you’re voluntarily coming with us,
correct?” Patterson agreed. Patterson’s voluntariness over-
comes the fact that he was moved from the driveway to the FBI
office. See United States v. Ruiz, 785 F.3d 1134, 1145 (7th Cir.
2015) (“custodial aspect” of suspect being moved from drive-
way to police station “mitigated by the fact that [the suspect]
consented to the relocation”).
    Patterson argues that the agents’ use of a “ruse” renders his
agreement to go with the agents involuntary. According to
Patterson, the “ruse” occurred when Stewart asked Patterson
if he wanted to “clear his name” vis-a-vis their investigation. A
law enforcement officer’s subjective beliefs about whether an
individual is a suspect or not, or is in custody or not, are
generally irrelevant to the custody determination for Miranda
purposes. United States v. Stewart, 536 F.3d 714, 720–21, (7th
Cir. 2008) (citation omitted); Ambrose, 668 F.3d at 954. Further,
Patterson’s case is distinguishable from cases where a “ruse”
negated a suspect’s volition. Cf. Ambrose, 668 F.3d at 950–51,
956 (suspect’s voluntariness in appearing at FBI building
negated by suspect’s supervisor, working in cahoots with the
FBI, instructing suspect to report to FBI building for work
purposes). Here, there was no “ruse.” The agents told
Patterson that they wanted to talk to him about their investiga-
tion. They did not fabricate a fictitious reason for Patterson to
go to the FBI office with them. When told that they wanted to
discuss their investigation and give Patterson an opportunity
to “clear his name,” a reasonable person in Patterson’s shoes
would have or should have known that any ensuing discussion
No. 15-3022                                                    11

or interview would be about the FBI investigation and
Patterson’s involvement in the subject of the investigation.
Stewart telling Patterson it was his opportunity to “clear his
name” implies that his name might not be “clear” and that he
was implicated in illegal activity. Stewart’s statement does not
overcome or negate Patterson’s voluntariness in going with the
agents to the FBI office; Patterson was told the true reason (the
FBI investigation) for the interview.
    Patterson also argues he was “not free to leave” Stewart’s
moving car on the drive to the FBI office. But this fact does not
establish custody. The restriction of Patterson’s movement by
being in a moving car is mitigated by the fact that he agreed to
accompany the agents voluntarily. See United States v. Podhorn,
549 F.3d 552, 556 (7th Cir. 2008) (“fact that [suspect] was not
free to leave the car once it was in motion (as is always true of
any rider in any car driven by any party) is not relevant
because the evidence indicates that he voluntarily agreed to
ride in [the law enforcement] car,” one factor in finding no
custody for Miranda purposes).
    Patterson also argues that his initial encounter with the
agents was “absolutely confrontational,” emphasizing that the
agents were armed. This, Patterson argues, makes his actions
involuntary. However, the fact that the agents were armed
does not weigh in favor of custody. It is reasonable to assume
that all law enforcement personnel who are on duty and
actively investigating crime are armed. Thus, simply being
armed does not raise the threat or confrontation level by law
enforcement. That the agents did not draw or actively use their
weapons to assert authority over Patterson weighs against
custody. Cf. United States v. Slaight, 620 F.3d 816, 818, 820 (7th
12                                                 No. 15-3022

Cir. 2010) (custody found, show of force one factor, where nine
or ten officers served search warrant on suspect’s home at
7:45 a.m. by battering down suspect’s door, yelling, weapons,
including assault rifles, drawn).
    At most, the initial contact—from the driveway to getting
into Stewart’s car—was akin to a Terry stop. Stewart ap-
proached Patterson first, with his hand on his gun, telling
Patterson to show his hands, and identified himself as FBI.
Patterson complied and showed his hands. After they walked
to the car, Stewart performed a modified pat down of
Patterson, a suspected armed bank robber, to ensure he did not
have any weapons. A Terry stop does not constitute custody
for Miranda purposes. Maryland v. Shatzer, 559 U.S. 98, 113
(2010) (“the temporary and relatively nonthreatening detention
involved in a traffic stop or Terry stop … does not constitute
Miranda custody”) (citations omitted). Furthermore, we have
repeatedly held that a pat-down search does not establish
custody for Miranda purposes. See e.g., Wyatt, 179 F.3d at 537
(citation omitted).
    Of course, we do not consider the driveway-to-office
encounter in isolation. Arguably, the FBI conference room was
a private space, but this factor has minimal weight in consider-
ing the totality of circumstances. Patterson was never re-
strained while in the conference room. The front door to the
FBI office and the door to the conference room remained
unlocked from the inside and could be exited via common
door handles. See Ambrose, 668 F.3d at 957 (in finding no
custody, law enforcement “used a spacious conference room”
for interview, “room itself did not physically prevent [sus-
No. 15-3022                                                   13

pect’s] exit, nor did it suggest that he was under arrest”).
Patterson stresses that access to the FBI office was limited by a
card-reader and a keypad and access to the conference room
was limited by another card-reader. We have rejected similar
arguments; security measures that are universally applied to
the public and employees do not render a space or interaction
custodial. Id. at 956–57 (where at entrance of FBI building, per
general security measures, suspect “was required to relinquish
any weapons, cell phones, keys, and similar items before
entering,” such security measures “are not indicative of
custody to a reasonable person because [they] were uniformly
applied”); United States v. Budd, 549 F.3d 1140, 1146 (7th Cir.
2008) (finding of no custody for Miranda purposes, where
security measures such as entry to police station where suspect
was interviewed required use of buzzer for admittance,
elevator required use of magnetic security card for operation,
and secure bathroom where occupant could not open door or
flush toilet, “not extraordinary circumstances” given suspect
agreed to meet detective at police station).
    Patterson made no statements in the car or during the
interrogation that indicated involuntariness on his part. He
never requested Stewart to stop the car so he could get out and
never said he wanted to stop the interrogation or that he did
not want to answer the agents’ questions. He never said
anything that indicated he did not want to speak with the
agents.
   Further, Stewart told Patterson that he was not going to be
arrested that day, saying something to the effect of: “[u]nless
you tell me you murdered someone or something, that rose to
that level of a crime, you’re not going to be under arrest
14                                                    No. 15-3022

today.” Here, Patterson stresses the agents never explicitly told
him he was not under arrest or that he was free to leave. But
this argument cuts both ways; Patterson was never told he was
under arrest. Wyatt, 179 F.3d at 536 (suspect never told he was
under arrest one factor in finding no custody for purposes of
Miranda). Though the agents may not have used the exact
words “you are not under arrest,” that message was conveyed
to Patterson. Stewart encouraged Patterson to speak freely
because he would not be arrested that day. The agents never
told Patterson he was under arrest or that he was not free to
leave, and they never placed him in handcuffs or restrained
him in any other physical way which commonly effects an
arrest. Patterson’s understanding of the information conveyed
to him is further bolstered by the fact that at the end of the
interrogation, Patterson asked the agents when he would be
arrested (showing he knew he was not under arrest) and they
made arrangements for Patterson to turn himself in once a
warrant issued. A reasonable person in Patterson’s shoes
would have understood he was not under arrest.
    We next consider the agents’ actions: whether physical
restraints were used; whether there was a threatening presence
of agents and use of weapons; and whether their tone of voice
was “such that their requests were likely to be obeyed.”
Littledale, 652 F.3d at 701 (citation omitted). Physical restraints
were never used. The agents never used their weapons.
Although Strayer had his hand on his gun for a matter of
seconds, neither agent ever drew their gun or used it. There
were only two agents. They did not ambush him, yelling
orders, in full uniform or SWAT-type fatigues with weapons
drawn. Cf. Slaight, 620 F.3d at 818, 821. There were no “threat-
No. 15-3022                                                    15

ening statements or gestures.” Podhorn, 549 F.3d at 556. The
agents simply walked up to Patterson, informed Patterson
they were FBI, and asked Patterson to show his hands and if he
had any weapons. When Patterson said no, they began talking
about the investigation. The agents then walked with Patterson
to Stewart’s car. At this point, Stewart asked Patterson if he
had any weapons on him and performed a modified pat down
on Patterson to ensure the agents’ safety. The agents purpose-
fully kept the interaction “low key,” and there is no evidence
to suggest the agents used voices compelling compliance by
Patterson, such as yelling, using profanities, threatening arrest,
etcetera.
    Finally, Patterson left after the interrogation, which weighs
against a custody finding. Also weighing against custody is the
fact that Patterson and the agents had a conversation about the
issuance of the warrant for Patterson’s arrest and how much
time Patterson had to get his affairs in order. Patterson even
made arrangements with the agents to turn himself in once an
arrest warrant issued. Then the agents gave him a ride to his
choice destination. Although we recognize that Patterson’s
subjective understanding is irrelevant in our determination of
custody, his actions and words do bear on the overall atmo-
sphere of the entire interaction and how that atmosphere
“would impact a reasonable person’s perception.” Ambrose, 668
F.3d at 659 (suspect’s statements regarding need to be punctual
for child’s parent-teacher conference later in day after inter-
view one factor in finding of no custody). A reasonable person
in Patterson’s situation would have believed he was not under
arrest and was free to leave.
16                                                   No. 15-3022

    Considering the totality of the circumstances, from the
beginning of the encounter in the driveway to the end of the
interrogation when Patterson walked out of the FBI office,
Patterson was not in custody for purposes of Miranda. As the
Supreme Court noted, “[a]ny interview of one suspected of a
crime by a police officer will have coercive aspects to it, simply
by virtue of the fact that the police officer is part of a law
enforcement system which may ultimately cause the suspect to
be charged with a crime.” Mathiason, 429 U.S. at 495. But not all
interactions implicate Miranda. In this case, all of the circum-
stances of the interaction, from beginning to end, do not rise to
the level of having restrained Patterson’s freedom of move-
ment akin to a formal arrest. Nothing in the record shows
Patterson’s consent to accompany the agents to the FBI office
and his consent to speak with them was anything but volun-
tary. A reasonable person in Patterson’s position would have
felt free to leave. Patterson’s interaction with the FBI agents
“had no indicia of compulsion or government overreaching,
such as violence, threats, promises, or unduly protracted
interrogation.” Podhorn, 549 F.3d at 557. Therefore, the district
court did not err in denying Patterson’s motion to suppress his
incriminating statements.
                     III. CONCLUSION
    For the foregoing reasons, we AFFIRM the order of the
district court.